Citation Nr: 0735040	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1966 until 
August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is necessary in order to fulfill VA's obligations 
under the VCAA, as will be explained below. 

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  In order to establish service 
connection for PTSD, the evidence of record must include a 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

In the present case, the veteran has stated that he was a 
door gunner on a helicopter, and that he witnessed death as a 
result of that duty assignment.  This appears to be 
consistent with the circumstances of his service as shown by 
his service record.  See 38 U.S.C.A. § 1154(a).  Moreover, 
the evidence indicates a current diagnosis of PTSD.  However, 
additional evidence is required in order to fully adjudicate 
the claim.  First, it is noted that the private medical 
records indicating PTSD do not state whether such diagnosis 
conforms to the criteria under DSM-IV.  Moreover, although a 
private physician causally relates the current PTSD to active 
service, that doctor did not acknowledge or explain the 
absence of documented treatment for a psychiatric disability 
until over three decades following discharge from active 
duty.  
In this regard, the Board notes that the veteran identified 
the events of September 11, 2001, as causing a worsening of 
his psychiatric symptoms.  However, the overall evidence of 
record does not reflect any treatment prior to that post-
service stressor.  As such, and given the lack of rationale 
in the opinions presently of record, an additional opinion 
should be obtained to clarify the etiology of the veteran's 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorders 
present.  All diagnoses should be noted.  
If PTSD is diagnosed, the VA examiner 
should specify whether such diagnosis 
conforms to the criteria under DSM-IV.  
If the DSM-IV criteria for PTSD have not 
been satisfied, the examiner should 
clearly explain the basis for that 
conclusion.  If a DSM-IV diagnosis of 
PTSD is rendered, the examiner should 
then state whether it is at least as 
likely as not that such disability is 
causally related to active service.  In 
this regard, the examiner is to accept as 
fact that the veteran engaged in combat 
with the enemy as a door gunner in 
Vietnam.  Moreover, the lack of 
documented post-service psychiatric 
treatment records prior to 2004 should 
not, by itself, serve as a basis for a 
negative opinion.  The veteran's own 
statements as to continuous psychiatric 
treatment from the time of his discharge 
in 1968 until 2004 may be accepted as 
fact as long as such reports appear 
factually consistent throughout the 
record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



